DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/24/2020 & 12/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1, 10, and 16 objected to because of the following informalities:  
“between the components of the system” in line 11 of claim 1 should read as either “between components of the system” or “between a plurality of components of the system”.
“in a system that comprises” in line 3 of claim 10 should read as “in the system that comprises”.
“between the components of the system” in lines 5-6 of claim 10 should read as either “between components of the system” or “between a plurality of components of the system”. 
“inserted at the position” in line 7 of claim 16 should read as “inserted at the position in the system where the second module was previously present”.
Appropriate correction is required.

Examiner’s Interpretation

Claims 1, 10, and 18 states similar limitation of a plurality of adders, each of which electrically connected to the address bus “at a position that is between” a corresponding pair of the electronic modules. Paragraphs [0035] & [0039] of Applicant’s Specification filed 07/24/2020 states that each adder can be positioned “between” a pair of modules as either a separate hardware element or as a component of one of the pair of modules. Thus, Examiner will interpret “a position that is between a corresponding pair of the electronic modules” as the adder being electrically connected to the pair of modules as either part of one of the modules or separate from one of the modules. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the address bus” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Furthermore, the claim 1 limitation “an address bus that is communicatively coupled to the second communication ports” is considered indefinite because it is unclear if “an address bus” is the same as “the address bus” of lines 5-6 of claim 1.
Examiner suggests amending the claim 1 limitation as “the address bus that is communicatively coupled to the second communication ports”, thus indicating that it is referring to the same address bus. 

Regarding claim 15, claim 15 recites the limitation "by any of the processors" in line 1 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-9 are rejected because they are dependent on the rejected claim. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Hsieh (US 2008/0301344).

Regarding claim 1, Hsieh teaches a modular electronic system (Fig. 1), comprising: a plurality of electronic modules (Fig. 1, 20-40, Slave Modules), each of which comprises: a processor (Fig. 1, Control Chip; Paragraph 0012, Each of the slave devices 20, 30, . . . , 90 includes a control chip 22 and an address setting module 26), a first communication port (Fig. 2, A0-A2 Port), and a second communication port that is communicatively connected to the address bus (Fig. 2, A0’-A2’ Port); a first wired communication path that is communicatively connected to the first communication ports of each of the electronic modules (Fig. 1, Address Setting Module 26 Receiving Signals A0-A2 of Figure 2; i.e. each Slave Module has a first path that is indirectly connected to the first ports of each of the other slave modules, See Applicant’s Specification filed 07/24/2020, Paragraph [0026]); an address bus that is communicatively connected to the second communication ports of each of the electronic modules to provide a second wired communication path for passing address information between the components of the system (Fig. 1, Address Setting Module 26 Transmitting Signals A0’-A2’ of Figure 2; Paragraph 0013, FIG. 2, the address setting module 26 of the slave device 20 includes a counter unit 262 and a display unit 264. The counter unit 262 includes three adders U1-U3 connected in series. The adder U1 has an A input terminal connected to the master device 10 to receive a first address bit A0, a B input terminal connected to a VCC source via a resistor R1 to receive a high voltage, a carry input terminal C1 connected to ground, and a carry output terminal C0 connected to a carry input terminal C1 of the adder U2); and a plurality of adders (Figs. 1 & 2, 262, Adders; Paragraph 0013, counter unit 262 includes three adders U1-U3 connected in series), each of which is electrically connected to the address bus at a position that is between a corresponding pair of the electronic modules (Figs. 1 & 2, Adders 262 couples slave devices together and thus are between different pairs of slave devices).

Regarding claim 2, Hsieh teaches the system of claim 1. Hsieh further teaches wherein each of the adders (Fig. 1, Adders of Slave Device 20) is operable to: receive, from a first electronic module (Fig. 1, Slave Device 20) of the corresponding pair (Fig. 1, Pair Slave Devices 20 and 30) via the address bus (Fig. 1, Slave Device 20 Transmitting Address Signals to Adders 262 of Slave Device 20), an address that is assigned to the first electronic Module (Fig. 2, Address Signals A0-A2 go to Control Chip of Slave Device 20); increment the address to yield an incremented address (Paragraph 0015, counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1); and assign the incremented address to a second electronic module of the corresponding pair by passing the incremented address to the second electronic module of the corresponding pair via the address bus (Figs. 1 & 2, Adders of Slave Device 20 Transmits A0’-A2’ to Slave Device 30 to be used as address; Paragraph 0012, Each slave device 20, 30, . . . , 90 has a similar structure, and the slave device 20 is used herein as an example… Paragraph 0013, The address bits A2, A1, and A0 are also provided to the control chip 22 to set an address of the slave device 20).

Regarding claim 3, Hsieh teaches the system of claim 2. Hsieh further teaches wherein the system also comprises a digital logic device (Fig. 1, 10, Master device) that is electronically connected to the address bus and which is configured to provide a starting address to a first-positioned electronic module of the plurality of electronic modules (Fig. 2, Master Transmits Address via A0-A2; Paragraph 0015, At the beginning of assigning addresses to the slave devices 20, . . . , 90, the master device 10 transmits the address A2A1A0 to the slave device 20 as the first address, for example, the first address A2A1A0 is "000", the logic 1 sate corresponds to the logic high input voltage, and the logic 0 sate corresponds to the logic low input voltage). 

Regarding claim 10, Hsieh teaches a method for communicating between modules of a modular electronic system (Fig. 1), comprising: in a system that comprises (i) a plurality of electronic modules (Fig. 1, 20-40, Slave Modules), that are communicatively connected in series along a first wired communication path (Fig. 1, 14, I2C Path) and (ii) an address bus that provides a second wired communication path for passing address information between the components of the system (Figs. 1 & 2, Address Setting Module Path): receiving a first address via the address bus (Fig. 2, Receiving A0-A2); assigning the first address to a first module (Fig. 1, Slave Device 20) of the plurality of electronic modules (Fig. 2, Assigning A0-A2 to Control Chip); passing the first address to a first adder (Fig. 1, Adders 262 of Slave Device 20) that is electrically connected to the address bus at a position that is between the first module and a second module (Fig. 1, Slave Device 30) of the plurality of electronic modules (Figs. 1 & 2, 262, Adder Circuit is positioned between devices); and by the first adder: incrementing the first address to yield a second address (Fig. 2, Generating A0’-A2’), and assigning the incremented address to the second module by passing the second address to the second module via the address bus (Fig. 2, Transmitting A0’-A2’; Paragraph 0013, adders U1-U3 calculate the three address bits A2, A1, and A0, and transmits a count address A2', A1', and A0' from a sum terminal S of each of the adders U1-U3 respectively).

Regarding claim 11, Hsieh teaches the method of claim 10. Hsieh further teaches the method further comprising, by a second adder (Fig. 1, Adders 262 of Slave Device 30) that is electrically connected to the address bus at a position that is between the second module (Fig. 1, Slave Device 20) and a third module of the plurality of electronic modules (Fig. 1, Slave Device 40): receiving the second address via the address bus (Fig. 1, Receiving Second Address into Adders of Slave Device 30); incrementing the second address to yield a third address (Fig. 2, Incrementing to Obtain A0’-A2’); and assigning the third address to the third module by passing the third address to the third module via the address bus (Fig. 1, Transmitting Addresses to Slave Device 40).

Regarding claim 12, Hsieh teaches the method of claim 10. Hsieh further teaches the method further comprising, by a digital logic device (Fig. 1, 10, Master Device) that is electronically connected to the address bus before the first module: providing the first address to the first module via the address bus (Fig. 2, Master Transmits Address via A0-A2; Paragraph 0015, At the beginning of assigning addresses to the slave devices 20, . . . , 90, the master device 10 transmits the address A2A1A0 to the slave device 20 as the first address, for example, the first address A2A1A0 is "000", the logic 1 sate corresponds to the logic high input voltage, and the logic 0 sate corresponds to the logic low input voltage).

Regarding claim 18, Hsieh teaches a modular electronic system (Fig. 1), comprising: a plurality of electronic modules (Fig. 1, 20-40, Slave Modules); an address bus that is communicatively connected to each of the electronic modules to provide a wired communication path for passing address information between the electronic modules (Figs. 1 & 2, Address Bus Between Modules 26); a plurality of adders (Figs. 1 & 2, 262, Adders; Paragraph 0013, counter unit 262 includes three adders U1-U3 connected in series), each of which is electrically connected to the address bus at a position that is between a corresponding pair of the electronic modules (Figs. 1 & 2, Adders 262 couples slave devices together and thus are between different pairs of slave devices), wherein each of the adders is operable to: receive, from a first electronic module (Fig. 1, Slave Device 20) of the corresponding pair via the address bus, an address that is assigned to the first electronic module of the corresponding pair (Figs. 1 & 2, Adders 262 of Slave Device 20 Receives the Address A0-A2), increment the address to yield an incremented address (Paragraph 0015, counter unit 262 adds 1 to the first address, and transmits the result A2'A'A0' to the slave device 30, thus a second address obtained by the slave device 30 is "001" that is the first address plus 1), and assign the incremented address to a second electronic module of the corresponding pair by passing the incremented address to the second electronic module of the corresponding pair via the address bus (Figs. 1 & 2, Adders of Slave Device 20 Transmits A0’-A2’ to Slave Device 30 to be used as address; Paragraph 0012, Each slave device 20, 30, . . . , 90 has a similar structure, and the slave device 20 is used herein as an example… Paragraph 0013, The address bits A2, A1, and A0 are also provided to the control chip 22 to set an address of the slave device 20).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2008/0301344) in view of Miller (US 2013/0301495).

Regarding claim 4, Hsieh teaches the system of claim 1. Hsieh does not explicitly teach wherein the first wired communication path comprises: an Ethernet bus; an RS-485 bus; or a network switch and a plurality of cables, wherein each cable connects one of the electronic modules to the network switch.
Miller teaches the first wired communication path comprises: an Ethernet bus (Fig. 1B); an RS-485 bus; or a network switch and a plurality of cables, wherein each cable connects one of the electronic modules to the network switch (Paragraph 0022, FIG. 1a shows an Ethernet "star" topology, while FIG. 1b shows a "daisy chain" topology wherein devices are connected in series, one after the other in linear fashion, by using two Ethernet ports on each daisy chained device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Miller and include Ethernet interfaces to the slave devices of Hsieh.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the slave devices to have Internet capabilities thus enabling remote communication with servers/devices (See Paragraphs 0003 & 0009). 

Claims 5-9, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2008/0301344) in view of Wishneusky (US 7,685,320).

Regarding claim 5, Hsieh teaches the system of claim 2. Hsieh teaches wherein each of the plurality of electronic modules further comprises a device that, during operation, will use the address that is assigned to the electronic module for identification (Fig. 1, Control Chip sets address; Paragraph 0013, address bits A2, A1, and A0 are also provided to the control chip 22 to set an address of the slave device 20… Paragraph 0015, the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices). Hsieh does not explicitly teach a memory within the electronic module.
Wishneusky teaches wherein each of the plurality of electronic modules further comprises a memory device (Fig. 11, Address Registers) that, during operation, will use the address that is assigned to the electronic module for identification (Fig. 11, Bus 750; Col. 11, Lines 55-62, unique respective slave address thus assigned to each respective POL regulator may be used by local controller 108, which may also be coupled to I.sup.2C bus lines SDA 124 and SCL 122, (as well as to bus 750, to which the POL regulators may also be coupled via a serial bus interface (SBI) connection) when addressing any one or more of POL regulators 1002, 1004, and 1006 for status and/or control purposes).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Wishneusky and include address registers within the electronic modules of Hsieh.   
One of ordinary skill in the art would be motivated to make the modifications in order to  yield the obvious result of storing the assigned addresses in a stable manner where the addresses can be continually retrieved and used.

Regarding claim 6, Hsieh in view of Wishneusky teaches the system of claim 5. Hsieh further teaches the system further comprising a third communication path that comprises a serial bus that is communicatively connected each of the devices (Fig. 1, 14, I2C Path). Hsieh does not explicitly teach a memory.
Wishneusky teaches each of the memory devices (Fig. 11, Address Registers).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Wishneusky and include address registers within the electronic modules of Hsieh.   
One of ordinary skill in the art would be motivated to make the modifications in order to  yield the obvious result of storing the assigned addresses in a stable manner where the addresses can be continually retrieved and used.

Regarding claim 7, Hsieh in view of Wishneusky teaches the system of claim 6. Hsieh further teaches wherein the third communication path comprises an I2C bus (Paragraph 0012, Each of the slave devices 20, 30, . . . , 90 includes a control chip 22 and an address setting module 26. Each control chip 22 includes an I2C interface 24, which is connected to the master device 10 via a common I2C bus 14). 

Regarding claim 8, Hsieh teaches the system of claim 1. Hsieh does not explicitly teach wherein the plurality of electronic modules are components of a power quality meter and comprise: a power supply input/output module that is configured to connect to an external power source and deliver power to the other electronic modules of the power quality meter; and a voltage monitoring module that is configured to acquire data that reflects characteristics of a power supply.
Wishneusky teaches wherein the plurality of electronic modules (Fig. 8, POL Regulator Devices) are components of a power quality meter (Col. 7, Lines 62-67, a power management system may be configured with POL regulators coupled together over a bus, and digital information corresponding to sequencing and fault spreading passed between the POL (point-of-load) regulators employing a standard multi-master multi-slave interface, for example an I.sup.2C bus interface or SMBus interface) and comprise: a power supply input/output module (Fig. 7, 746a, DC-DC Converter) that is configured to connect to an external power source (Fig. 7, DC In) and deliver power to the other electronic modules of the power quality meter (Fig. 7, DC Out); and a voltage monitoring module that is configured to acquire data that reflects characteristics of a power supply (Fig. 6 Embodiment of Fig. 7; Col. 10, Lines 1-7, FIG. 6, each POL regulator may be configured using program pins 716 to set various parameters, control values, and/or default values relating to the controlled voltage output of the POL regulator, as well as to sequencing and fault spreading. Then, each POL regulator may simply be coupled to a bus (e.g. I.sup.2C bus or a serial bus) with other POL regulators, the POL regulators functioning together as network of devices upon system power-up).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Wishneusky and include power monitoring/regulation circuitry in the slave devices of Hsieh.   
One of ordinary skill in the art would be motivated to make the modifications in order to provide efficient power distribution, thus ensuring the voltage loads are properly managed for different device requirements (See Wishneusky: Col. 1, Lines 39-53).

Regarding claim 9, Hsieh teaches the system of claim 1. Hsieh does not explicitly teach wherein each processor of each electronic module is configured to: generate one or more messages for delivery to a destination module of the plurality of electronic modules; for each of the messages, associate the address of the destination module with the message; and pass each message and its associated address to at least the destination module via the first wired communication path.
Wishneusky teaches wherein each processor of each electronic module is configured to: generate one or more messages for delivery to a destination module of the plurality of electronic modules (Col. 11, Lines 16-20, a packet transmitted by POL regulator 104 is monitored and received by POL regulators 102 and 106. The packet transmitted by POL regulator 104 may be accessible by all other devices coupled to bus 120, including non-POL devices 110, 112, and 114); for each of the messages, associate the address of the destination module with the message (Col. 7, Lines 54-59, if a first device coupled to the bus has a specified first address that uniquely identifies the first device, and a second device initiates a write operation "targeting the specified first address", then the address information transmitted by the first device as part of initiating the write operation is the specified first address); and pass each message and its associated address to at least the destination module via the first wired communication path (Fig. 7, Daisy-chain Path).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Wishneusky and include power monitoring/regulation circuitry in the slave devices of Hsieh via the use of packet messages.   
One of ordinary skill in the art would be motivated to make the modifications in order to provide efficient power distribution, thus ensuring the voltage loads are properly managed for different device requirements (See Wishneusky: Col. 1, Lines 39-53).

Regarding claim 13, Hsieh teaches the method of claim 10. Hsieh teaches wherein: each of the plurality of electronic modules further comprises a device; and the method further comprises, by each device, using the address that is assigned to the electronic module of which the memory device is a component (Fig. 1, Control Chip stores address; Paragraph 0013, address bits A2, A1, and A0 are also provided to the control chip 22 to set an address of the slave device 20… Paragraph 0015, the slave devices 20, . . . , 90 each obtains a unique address other than that of the other slave devices). Hsieh does not explicitly teach a memory. 
Wishneusky teaches wherein: each of the plurality of electronic modules further comprises a memory device(Fig. 11, Address Registers); and the method further comprises, by each memory device, using the address that is assigned to the electronic module of which the memory device is a component (Fig. 11, Bus 750; Col. 11, Lines 55-62, unique respective slave address thus assigned to each respective POL regulator may be used by local controller 108, which may also be coupled to I.sup.2C bus lines SDA 124 and SCL 122, (as well as to bus 750, to which the POL regulators may also be coupled via a serial bus interface (SBI) connection) when addressing any one or more of POL regulators 1002, 1004, and 1006 for status and/or control purposes).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Wishneusky and include power monitoring/regulation circuitry in the slave devices of Hsieh via the use of packet messages in a third bus path.   
One of ordinary skill in the art would be motivated to make the modifications in order to provide efficient power distribution, thus ensuring the voltage loads are properly managed for different device requirements (See Wishneusky: Col. 1, Lines 39-53).

Regarding claim 14, Hsieh in view of Wishneusky teaches the method of claim 13. Hsieh does not explicitly teach the method further comprising, by each of the memory devices, sharing its stored information with the other electronic modules via a third communication path that comprises a serial bus that is communicatively connected each of the memory devices.
Wishneusky teaches further comprising, by each of the memory devices (Fig. 11, Address Registers), sharing its stored information with the other electronic modules via a third communication path that comprises a serial bus that is communicatively connected each of the memory devices (Fig. 11, Bus 750; Col. 11, Lines 55-62, unique respective slave address thus assigned to each respective POL regulator may be used by local controller 108, which may also be coupled to I.sup.2C bus lines SDA 124 and SCL 122, (as well as to bus 750, to which the POL regulators may also be coupled via a serial bus interface (SBI) connection) when addressing any one or more of POL regulators 1002, 1004, and 1006 for status and/or control purposes).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Wishneusky and include power monitoring/regulation circuitry in the slave devices of Hsieh via the use of packet messages in a third bus path.   
One of ordinary skill in the art would be motivated to make the modifications in order to provide efficient power distribution, thus ensuring the voltage loads are properly managed for different device requirements (See Wishneusky: Col. 1, Lines 39-53).

Regarding claim 15, Hsieh teaches the method of claim 10. Hsieh does not explicitly teach the method further comprising, by any of the processors: generating one or more messages for delivery to a destination module of the plurality of electronic modules; for each of the messages, associating the address of the destination module with the message; and passing each message and its associated address to at least the destination module via the first wired communication path.
Wishneusky teaches the method further comprising, by any of the processors: generating one or more messages for delivery to a destination module of the plurality of electronic modules (Col. 11, Lines 16-20, a packet transmitted by POL regulator 104 is monitored and received by POL regulators 102 and 106. The packet transmitted by POL regulator 104 may be accessible by all other devices coupled to bus 120, including non-POL devices 110, 112, and 114); for each of the messages, associating the address of the destination module with the message (Col. 7, Lines 54-59, if a first device coupled to the bus has a specified first address that uniquely identifies the first device, and a second device initiates a write operation "targeting the specified first address", then the address information transmitted by the first device as part of initiating the write operation is the specified first address); and passing each message and its associated address to at least the destination module via the first wired communication path (Fig. 7, Daisy-chain Path).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Wishneusky and include power monitoring/regulation circuitry in the slave devices of Hsieh via the use of packet messages.   
One of ordinary skill in the art would be motivated to make the modifications in order to provide efficient power distribution, thus ensuring the voltage loads are properly managed for different device requirements (See Wishneusky: Col. 1, Lines 39-53).

Regarding claim 19, Hsieh teaches the system of claim 18. Hsieh does not explicitly teach wherein the plurality of electronic modules are components of a power quality meter and comprise: a power supply input/output module that is configured to connect to an external power source and deliver power to the other electronic modules of the power quality meter; and a voltage monitoring module that is configured to acquire data that reflects characteristics of a power supply.
Wishneusky teaches wherein the plurality of electronic modules (Fig. 8, POL Regulator Devices) are components of a power quality meter (Col. 7, Lines 62-67, a power management system may be configured with POL regulators coupled together over a bus, and digital information corresponding to sequencing and fault spreading passed between the POL (point-of-load) regulators employing a standard multi-master multi-slave interface, for example an I.sup.2C bus interface or SMBus interface) and comprise: a power supply input/output module (Fig. 7, 746a, DC-DC Converter) that is configured to connect to an external power source (Fig. 7, DC In) and deliver power to the other electronic modules of the power quality meter (Fig. 7, DC Out); and a voltage monitoring module that is configured to acquire data that reflects characteristics of a power supply (Fig. 6 Embodiment of Fig. 7; Col. 10, Lines 1-7, FIG. 6, each POL regulator may be configured using program pins 716 to set various parameters, control values, and/or default values relating to the controlled voltage output of the POL regulator, as well as to sequencing and fault spreading. Then, each POL regulator may simply be coupled to a bus (e.g. I.sup.2C bus or a serial bus) with other POL regulators, the POL regulators functioning together as network of devices upon system power-up).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Wishneusky and include power monitoring/regulation circuitry in the slave devices of Hsieh.   
One of ordinary skill in the art would be motivated to make the modifications in order to provide efficient power distribution, thus ensuring the voltage loads are properly managed for different device requirements (See Wishneusky: Col. 1, Lines 39-53).

Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2008/0301344) in view of Wortham (US 2011/0082955).

Regarding claim 16, Hsieh teaches the method of claim 10. Hsieh does not explicitly teach the method further comprising: removing the second module from the system; inserting a replacement module at a position in the system where the second module was previously present; and by the first adder, assigning the second address to the replacement module by passing the second address to the replacement module via the address bus after the replacement module has been inserted at the position.
Wortham teaches the method further comprising: removing the second module from the system (Fig. 1, Removal of Battery Packs); inserting a replacement module at a position in the system where the second module was previously present (Paragraph 0024, When a battery pack and its IC is removed or inserted, the alert line, not shown, will stop pulsing, to indicate an alert. The host should perform a "RollCall" command to determine how many devices are now on the bus. Simultaneously each device will automatically receive a new (same or different) address. Each device will report its address (in the same format normally used for addressing, with LSB first)); and by the first adder, assigning the second address to the replacement module by passing the second address to the replacement module via the address bus after the replacement module has been inserted at the position (Paragraph 0022, "HelloAll" command or any "WriteAll" or "ReadAll" command (FIG. 3A) automatically assigns (or refreshes) sequential addresses to each device in the chain. (Note that in all three cases, D7 and D6 in Table 1 are set to 1.) These addresses can then be used during a "WriteDevice" command to write to only one selected device in the daisy-chain).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Wortham and include slave device insertion/removal and automatic address allocation using the adders of Hsieh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to hot-add or hot-remove a device, thus being able to dynamically reconfigure a system based on determined power requirements or device malfunctions. 

Regarding claim 17, Hsieh in view of Wortham teaches the method of claim 16. Hsieh does not explicitly teach the method further comprising: re-inserting the second module into the system at an alternate position along the first communication path; by an adder that is communicatively connected to the address bus at the alternate position, assigning an alternate address to the second module by passing the alternate address to the second module via the address bus after the second module has been inserted at the alternate position.
Wortham teaches further comprising: re-inserting the second module into the system at an alternate position along the first communication path (Paragraph 0024, When a battery pack and its IC is removed or inserted, the alert line, not shown, will stop pulsing, to indicate an alert. The host should perform a "RollCall" command to determine how many devices are now on the bus. Simultaneously each device will automatically receive a new (same or different) address. Each device will report its address (in the same format normally used for addressing, with LSB first)); by an adder that is communicatively connected to the address bus at the alternate position, assigning an alternate address to the second module by passing the alternate address to the second module via the address bus after the second module has been inserted at the alternate position (Paragraph 0022, "HelloAll" command or any "WriteAll" or "ReadAll" command (FIG. 3A) automatically assigns (or refreshes) sequential addresses to each device in the chain. (Note that in all three cases, D7 and D6 in Table 1 are set to 1.) These addresses can then be used during a "WriteDevice" command to write to only one selected device in the daisy-chain).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Wortham and include slave device insertion/removal and automatic address allocation based on sequential positioning of a device using the adders of Hsieh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to hot-add or hot-remove a device, thus being able to dynamically reconfigure a system based on determined power requirements or device malfunctions. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2013/0151742 to Kita discloses a system bus bridge module between a master and a slave device. 
US PGPUB 2018/0276157 to Lofamia discloses a daisy-chained network switch between SPI slave devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184